      Case 3:04-cr-00026-HTW-FKB Document 136 Filed 11/21/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                       CRIMINAL NO. 3:04-cr-26-HTW-FKB

RUSSELL LAWAYNE MONTAGUE

                    MOTION TO CONTINUE REVOCATION HEARING

     COMES NOW the defendant, Russell Lawayne Montague, and respectfully moves this court

to continue the revocation hearing for November 22, 2019, for the following reason:

       The defendant, Russell Lawayne Montague, requests that the revocation hearing scheduled

for November 22, 2019, be continued on the grounds that defense counsel is unable to appear

before the Court on this date and all remaining counsel at the Office of the Federal Public Defender

are unavailable to fill in as counsel for the hearing.

       WHEREFORE PREMISES CONSIDERED, the defendant respectfully requests that his

MOTION FOR CONTINUANCE be granted and this matter reset, and any other relief the Court

deems just and proper.

       Respectfully submitted this the 21st day of November, 2019.

                                       RUSSELL LAWAYNE MONTAGUE, DEFENDANT

                                       By:     Omodare B. Jupiter
                                               Federal Public Defender

                                               /s/Abby W. Brumley
                                               Abby W. Brumley, MB# 101929
                                               Assistant Federal Public Defender
                                               Northern and Southern Districts of Mississippi
                                               200 South Lamar Street, Suite 200-N
                                               Jackson, MS 39201
                                               Telephone: (601) 948-4284
                                               Facsimile: (601) 948-5510
                                               Email: abby_brumley@fd.org
      Case 3:04-cr-00026-HTW-FKB Document 136 Filed 11/21/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

      I, Abby W. Brumley, do hereby certify that on the 21st day of November, 2019, I

electronically filed the foregoing with the Clerk of the Court using the ECF system which sent

notification of such filing to all parties of record.




                                                        /s/Abby W. Brumley
                                                        Abby W. Brumley
                                                        Assistant Federal Public Defender
